Citation Nr: 1411896	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from January 22, 2010 to July 9, 2010, and in excess of 10 percent since February 1, 2011, for residuals of left wrist (minor) navicular fracture with limitation of motion (left wrist disability). 

2.  Extension of a temporary total rating under 38 C.F.R. § 4.30 beyond February 1, 2011, based on a need for convalescence following surgery for the service-connected left wrist disability.

3.  Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Regarding his left wrist disability, the Veteran filed a claim for an increased rating of this disability in February 2011.  In the June 2011 rating decision, the RO continued the 10 percent rating that it had initially assigned in March 2010 and had continued in an October 2010 Statement of the Case (SOC).  Although the RO specifically indicated that it was adjudicating the Veteran's claim for an increased rating filed in February 2011, new and material evidence regarding the Veteran's left wrist disability was associated with the claims file within one year of issuance of the March 2010 rating decision granting service connection for residuals of left wrist (minor) navicular fracture with limitation of motion.  See 38 C.F.R. § 3.156(b) (2013).  The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final). Accordingly, this claim has been characterized as reflected on the title page.

Regarding the issue of extension of a temporary total rating under 38 C.F.R. § 4.30 (2013) beyond February 1, 2011, based on a need for convalescence following left wrist surgery, in a September 2010 rating decision, the RO granted the Veteran's claim, assigning a temporary 100 percent evaluation from July 9, 2010 to November 1, 2010.  Subsequently, in December 2010, the RO granted the Veteran's request to continue his temporary 100 percent rating, and extended the Veteran's period of temporary total disability until February 1, 2011.  In March 2011, the Veteran requested further extension, which claim the RO denied in the June 2011 rating decision that forms the basis for this appeal.

Finally, with regard to the issue of entitlement to service connection for a right hip condition, the Veteran originally filed a service connection claim in May 2010.  In a June 2010 rating decision, the RO denied the Veteran's claim.  In February 2011, the Veteran filed a new claim for service connection for a right hip condition, which the RO treated as a request for reconsideration.  Accordingly, the RO readjudicated the claim in a June 2011 rating decision that continued the previous denial of entitlement to service connection for a right hip condition.  On June 16, 2011, the Veteran filed a Notice of Disagreement (NOD) disagreeing with the RO's June 18, 2010 determination that service connection for a right hip disability was not warranted and with the subsequent June 2011 continuation of that denial.  See 38 C.F.R. § 20.302 (2013).  In this regard, a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  As such, any interim submissions before finality attached for the June 2010 rating decision must be considered by VA as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2013); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the June 2010 rating decision is not final and remains on appeal.

The Veteran testified before the undersigned at an August 2013 Board hearing, held by videoconference.  A transcript of the hearing is of record. 

The Virtual VA paperless claims processing system contains additional VA treatment records that have been considered by the RO and the Board.

The issue of entitlement to an initial rating in excess of 10 percent from January 22, 2010 to July 9, 2010, and in excess of 10 percent since February 1, 2011, for residuals of left wrist (minor) navicular fracture with limitation of motion, as well as the issue of entitlement to service connection for a right hip condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

After January 31, 2011, the Veteran did not require convalescence from his July 9, 2010 left wrist surgery and did not have severe post-operative residuals.  No left wrist immobilization by cast was shown. 


CONCLUSION OF LAW

The criteria for extension of a temporary total rating under 38 C.F.R. § 4.30 beyond January 31, 2011, based on a need for convalescence following left wrist surgery, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

A March 2011 letter, which echoed letters in August 2010 and November 2010, provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim in the June 2011 rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

B.  Duty to Obtain Records

The Veteran's service treatment records and VA medical records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

C.  Duty to Provide an Examination

VA wrist examinations were performed in May 2011 and February 2013.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the examination reports are based on a review of the Veteran's history and describe the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The Veteran has challenged the adequacy of the May 2011 wrist examination, asserting in statements in support of his claim dated in May 2011 and July 2011 that the examiner, when assessing his left wrist disability, failed to properly test his functional loss of strength and failed to thoroughly discuss the occupational effect of his disability.  However, the nature, methodology, and scope of the examination are within the purview of the examiner, and the Veteran is not competent to determine the testing appropriate to diagnose a pathology of his wrist or determine its level of disability.  See Sickels 643 F.3d at 1365-66; see also Rizzo, 580 F.3d at 1290-1291.  Furthermore, the findings were based on a review of imaging done of the areas in question, a review of the Veteran's medical history, and a physical examination.  Id.  Additionally, the findings of the May 2011 VA examiner have been confirmed and clarified in the May 2013 examination report, which was based on treatment records, medical history, and a review of imaging done of the areas in question.  See D'Aries, 22 Vet. App. at 104 (2008).  

The examinations are thus adequate for deciding the Veteran's claims.  Accordingly, VA's duty to provide a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

D.  VCAA Conclusion

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.  

Finally, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a videoconference hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Analysis

The Veteran asserts entitlement to an extension of his temporary total rating under 38 C.F.R. § 4.30 beyond February 1, 2011, based on a need for convalescence following surgery for his service-connected left wrist disability.  

In a rating decision dated in September 2010, the RO originally assigned the Veteran a temporary 100 percent rating for convalescence following left wrist surgery under 38 C.F.R. § 4.30 from July 9, 2010, the date of the wrist surgery, to November 1, 2010.  Subsequently, in December 2010, the RO extended the Veteran's period of temporary total disability until January 31, 2011 and assigned a 10 percent disability for the left wrist disability thereafter.  The Veteran contends that he is entitled to an extension of his temporary total rating under 38 C.F.R. § 4.30 beyond January 31, 2011, based upon an April 2011 letter from his VA treatment provider stating that, as of February 1, 2011, the Veteran was cleared to return to work, albeit on light duty with the restriction that he not carry more than 5 pounds in effect from February 1, 2011 to July 11, 2011.  The Veteran asserts that his 100 percent rating should be extended until the expiration of the period of restriction, so until July 11, 2011, because he could not pursue his usual occupation as a laborer during that period.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  

In order to attain the temporary total disability rating, the Veteran must demonstrate that his service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Additionally, extensions of 1, 2, or 3 months beyond the initial 3 months may be made upon a determination that any of the above criteria persist beyond the initial 3 month period.  38 C.F.R. § 4.30(b)(1).  Further, upon approval of the Veterans Service Center Manager, extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations, and a reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  Moreover, when the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. § 4.30. 

On July 9, 2010, the Veteran underwent left wrist surgery to repair his left wrist scaphoid non-union advanced collapse.  On follow-up, in July 2010, the VA surgeon provided a letter which stated that the Veteran was "unable to return to work until further notice," but that the expected recovery date was "about 3 months from July 2010 - about October 2010."  July 2010 discharge notes reflect that the Veteran was expected to wear a cast for 1 month, followed by an open splint with a joint to allow for progressive motion on all planes, to be provided during occupational therapy.

A September 2010 orthopedic resident note reflects that the Veteran's left wrist was "[d]oing well," that the surgical incision was healed, and that the wrist "remain[ed] stable."

In an October 2010 letter, a VA occupational therapist stated that the Veteran continued to experience moderate limitation in his wrist with pain.  On this basis, the VA physiatrist stated that the patient may not "lift anything heavy" or engage in strenuous activity.  Additionally, a November 2010 note from a VA Orthopedist reflects that, while the Veteran is undergoing rehabilitation, he requires continued strengthening and motion improvement.  Therefore, he should avoid heavy lifting or strenuous activity with his left hand beginning November 1, 2010 and continuing for 90 days until reevaluation.

In November 2010, the Veteran presented with continued complaints of pain.  He expressed dissatisfaction with the progression of his strength and range of motion.  The VA orthopedist noted that the Veteran continued to use the wrist brace almost full time, and that he was told to begin to "transition out of his wrist brace over the next several weeks and return to his normal activities using that left hand over the next month."  The orthopedist also stated that the wrist incision was fully healed, that his grip was intact with normal sensation, and that his hand was well perfused.  Additionally the orthopedist stated that the Veteran was to "do only light duty activities until [his] next office visit for re-evaluation."

By letter dated in April 2011, a VA orthopedist stated that the Veteran was to continue his restriction to light duty at work, not lifting or carrying more than five pounds with his left wrist from February 1, 2011 to July 11, 2011.  

The Veteran underwent a VA examination in May 2011 to assess the severity of his left wrist disability.  The Veteran reported a history of chronic left wrist pain following a broken left wrist in service for which he had undergone two surgeries.  The Veteran further reported that he had been unemployed for 1 to 2 years due to the 5 pound lifting limit imposed on him following his surgery.  The examiner noted tenderness, pain at rest, and weakness, but found no evidence of abnormal weight bearing.  Range of motion for the left wrist was as follows: dorsiflexion 0 to 40 degrees (normal is 0 to 70 degrees), palmar flexion 0 to 20 degrees (normal is 0 to 80 degrees), radial deviation 0 to 20 degrees (normal is 0 to 20 degrees), ulnar deviation 0 to 20 degrees (normal is 0 to 45 degrees).  There was additional evidence of pain following range of motion testing; however, the examiner noted that there was no joint ankylosis.  The examiner diagnosed left wrist navicular fracture status post excision scaphoid with limited intercarpal fusion.  With regard to functional impairment, the examiner found no significant occupational effects, but noted that the Veteran's left wrist pain affects his activities of daily living.  In that regard, his disability causes moderate effects in the areas of chores and shopping, severe effects in the areas of exercise and sports, and no effects in the other areas.

By letter dated in July 2011, a VA orthopedist clarified that the previous restriction from February 1 to July 11, 2011, did not preclude the Veteran from returning to work; rather, it limited the lifting he could do with his left hand to five pounds.  Additionally, based upon orthopedic reevaluation, the Veteran was restricted to light duty, but with a limitation of lifting not more than 20 to 25 pounds with his left wrist, effective July 11, 2011.  

The Veteran was afforded a second VA examination in February 2013.  The Veteran reported continued pain and weakness of the left wrist following his July 2010 surgery.  He also reported that he was unemployed but in school full time through VA's vocational rehabilitation program, studying to become a social worker.  The examiner noted evidence of localized tenderness with palpitation, weakened movement and pain on movement.  Range of motion for the left wrist was as follows: dorsiflexion 0 to 25 degrees, increasing to 30 degrees with repetitive motion (normal is 0 to 70 degrees); palmar flexion 0 to 45 degrees, decreasing to 35 degrees with repetitive motion (normal is 0 to 80 degrees).  The examiner noted that there was no joint ankylosis.  The examiner diagnosed left wrist lunate-capitiate and lunate-hamate fusion and triquetral and partial scaphoid resection.  The examiner noted that the Veteran's condition affects his ability to work, citing the Veteran's statement that he can no longer work as a laborer.

At the August 2013 Board hearing, the Veteran testified that he was unable to work as a laborer following his July 2010 wrist surgery due to the restrictions placed upon him through July 11, 2011, that precluded him from lifting more than 5 pounds. 

Initially, the Board notes that the Veteran has already received a temporary total evaluation for 6 months of convalescence (from July 9, 2008, to January 31, 2011).  Thus, he is not entitled to any further period of total rating for convalescence under 38 C.F.R. § 4.30(a)(1).  See 38 C.F.R. § 4.30(b)(1).  However, pursuant to 38 C.F.R. § 4.30(b)(2), extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager, if during such time there were severe postoperative residuals (such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement), or immobilization by cast.  See 38 C.F.R. § 4.30(a)(2), (3).

Here, the evidence does not show that there were such severe postoperative residuals or sufficient immobilization of the Veteran's left wrist to warrant seeking Veterans Service Center Manager approval for the Veteran's requested extension beyond the six-month period allowed by 38 C.F.R. § 4.30(a).  In this regard, the Veteran's surgical wounds were noted to be well-healed in September and November 2010 orthopedic notes.  See 38 C.F.R. § 4.30(a)(2).  Additionally, he was not housebound; rather, according to his statements provided at his May 2011 VA examination and at his August 2013 Board hearing, he was enrolled in college full time through VA's vocational rehabilitation program.  Id.  Moreover, although he used a wrist brace, it was for support/instability (to prevent weakening) and not for immobilization, i.e., rendering the wrist incapable of movement, as evidenced by his July 2010 discharge note showing the requirement of a jointed splint to allow for progressive movement and the November 2010 orthopedic treatment note which reflects his use of a brace to alleviate his issues with weakness and decreased range of motion.  See 38 C.F.R. § 4.130(a)(3).  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 243 (32nd ed., 2012) (defining "brace" as "an orthopedic appliance (orthosis) used to support, align, or hold parts of the body in correct position").  

Furthermore, the Board notes that the assignment of a temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continued to be symptomatic following surgery; there must be a need for convalescence.  There is nothing in the record that indicates that any of the criteria for an extension of the temporary total rating beyond January 31, 2011 are met.  The mere presence of pain and weakness, and the need for continued treatment, therapy, or rehabilitation, are not sufficient to grant the claim. 

In summary, none of the criteria that would warrant extension of the Veteran's temporary total convalescence rating (following July 2010 surgery) beyond January 31, 2011, are met.  Therefore, there is no basis for seeking Veterans Service Center Manager approval for such extension.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and an extension of a total disability evaluation for convalescence beyond January 31, 2011, for convalescence from left wrist disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 5.


ORDER

The claim for entitlement to extension of a temporary total rating under 38 C.F.R. § 4.30 beyond January 31, 2011, based on a need for convalescence following surgery for the service-connected left wrist disability is denied.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.  

The Veteran contends that he is entitled to an initial rating in excess of 10 percent from January 22, 2010 to July 9, 2010, and in excess of 10 percent since February 1, 2011, for residuals of left wrist (minor) navicular fracture with limitation of motion.  Additionally, he asserts that he has a hip disability that is the result of an injury incurred during his active duty service

Regarding his claim of entitlement to an initial rating in excess of 10 percent for his left wrist disability, in the August 2013 Board hearing, the Veteran testified that the postsurgical residuals of his service-connected left wrist disability included intermittent "locking" of his left thumb.  Additionally, he asserted that he has a painful post-surgical scar on his left hand.  

A February 2011 VA rheumatology consultation report reflects that the Veteran presented with complaints of "locking" of his left thumb becoming more frequent, occurring 2 to 3 times per week.  The impression was triggering of the left thumb and possible tendonitis.  April 2011 VA treatment records show that his left trigger thumb was treated with an injection, and a July 2011 VA treatment record reflects a history of steroid injection to treat his left trigger thumb.

With regard to the surgical scar, a September 2010 orthopedic resident note reflects the Veteran's complaints of surgical scar hypersensitivity.  Additionally, in a May 2011 statement, the Veteran maintained that the scar on his left hand was "very sore." 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the above, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  Specifically, a VA examination is needed to determine the current nature of any residuals of the Veteran's left wrist disability and whether a separate rating is warranted for any further manifestations of any residuals of the Veteran's left wrist disability, to include specifically an opinion addressing whether the triggering of his left thumb and his surgical scar warrant separate rating, apart from the rating for the underlying left wrist disability itself.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (noting that if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes).

Regarding the Veteran's claim of entitlement to service connection for his hip disorder, in written statements and in hearing testimony, the Veteran stated that he first experienced pain in his right hip in service, following a November 1981 surgery during which a portion of his hip bone was removed in order to perform a bone graft in his left wrist.   He contends that since this accident, he has been having hip problems.  Additionally, a May 2010 VA treatment record reflects a pelvic x-ray that revealed minor degenerative changes in both hip joints.  

The Veteran has not been afforded a VA examination of the claimed disability.  
VA is obliged to provide an examination when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) there is evidence establishing an "in-service event, injury or disease," (3) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (4) the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran is competent to report the presence of hip pain and he is competent to report continuing hip pain since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Further, his reports of continuing symptoms can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon, 20 Vet. App. at 83.  In determining whether service connection is warranted for a claim, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  See 38 C.F.R. § 3.303(b) (2011).  

Therefore, a VA examination and opinion are required to determine the nature and etiology of the Veteran's claimed disorder, including to assess the likelihood that the Veteran's claimed hip disorder is related to his active duty service and specifically to his November 1981 surgery which included removal of bone from his right hip in order to perform a bone graft in his left wrist.  

Finally, the Veteran should also be provided another opportunity to identify any relevant private treatment records pertaining to the disability on appeal, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.  His VA treatment records dated since May 2013 should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since May 2013.

2.  Contact the Veteran and request that he identify the provider name, address, and approximate date of treatment for any additional treatment records for his left wrist disability and his hip disorder that he would like VA to obtain.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder. 

If any identified records are not obtainable (or none exist), the Veteran should be notified and the unavailability of such record clearly documented.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his postoperative residuals of left wrist navicular fracture.  

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation, and the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.

The examiner is asked to do the following:

a)  Perform full range of motion studies of the left wrist.  Any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and the examiner should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.

b)  Identify any and all limitation of function of the left wrist.  The examiner must specifically determine whether the Veteran suffers from ankylosis.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

c)  Determine the nature, extent, and severity of any associated residuals attributable to the Veteran's service-connected left wrist (minor) navicular fracture with limitation of motion.  

(i)  In doing so, the examiner is asked to specifically describe the surgical scar in detail.

(ii)  Additionally, the examiner is asked to provide an opinion on whether the Veteran's diagnosed left trigger thumb is at least as likely as not (i.e. a 50 percent or greater probability) a residual of his left wrist disability.  If so, the examiner should provide information as to the severity of this disability.

d)  In making these determinations and with regard to any opinions provided, the examiner must consider and address, where necessary, the following:

*  A September 2010 orthopedic resident note reflecting the Veteran's complaints of surgical scar hypersensitivity.  

*  A May 2011 statement in which the Veteran maintained that the scar on his left hand was "very sore."

*  The Veteran's August 2013 Board hearing testimony in which he asserts that the scar on his left hand is tender and in which he describes the "locking" of his left thumb.  

*  A February 2011 VA rheumatology consultation report reflecting that the Veteran presented with complaints of "locking" of his left thumb becoming more frequent, occurring 2 to 3 times per week, and providing the impression of triggering of the left thumb and possible tendonitis.

*  April 2011 VA treatment records showing that his left trigger thumb was treated with an injection.

*  A July 2011 VA treatment record reflecting a history of steroid injection to treat his left trigger thumb.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Schedule the Veteran for a VA hip examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examination should include any necessary diagnostic testing or evaluation.  All current disorders of the hips should be identified on examination.

a) The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right hip condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

b)  In rendering this opinion, the examiner must consider and address, where necessary, the following:

*  November 1981 Service Treatment Records detailing a surgery during which a portion of bone was removed from the Veteran's right iliac crest in order to perform a bone graft in his left wrist.

*  May 2010 VA treatment record reflecting a pelvic x-ray that revealed minor degenerative changes in both hip joints.  

*  The Veteran's August 2013 Board hearing testimony in which he asserts that he has had intermittent hip pain since service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination reports.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

5.  Then, review the medical examination reports to ensure that they adequately respond to the above instructions, including that each provides an adequate explanation in support of the opinion stated.  If either is deficient in this regard, return the case to the examiner for further review and discussion. 

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


